           Case 2:20-cv-00085-RSL Document 13 Filed 12/22/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE
 8   UNITED STATES OF AMERICA,                  NO. 2:20-cv-00085-RSL
 9                      Plaintiff,
            v.                                  Stipulated Motion and Order to
10                                              Extend Stay
11
     SHAUNA SNYDER aka
12   SHAUNA SNYDER-MONROE,

13                      Defendant.

14
           Plaintiff United States of America and Defendant Shauna Snyder (Ms.
15
     Snyder) stipulate and jointly move under Local Civil Rule 10(g) to extend the
16
17   current stay of this student loan collection action through January 31, 2021.

18   The Court has previously stayed this case through December 31, 2020. Dkt.
19   no. 11. Due to the COVID-19 pandemic’s ongoing economic effects, earlier
20
     this month the U.S. Department of Education extended its suspension of
21
     certain student loan debt collection activities through January 31, 2021. See
22
23   https://www.ed.gov/news/press-releases/secretary-devos-extends-student-

24   loan-forbearance-period-through-january-31-2021-response-covid-19-
25   national-emergency (last visited Dec. 21, 2020). The Department of Justice
26
     has likewise extended its suspension of certain collection actions for defaulted
27
     student loans—including the Stafford Loans at issue here—through January
28


                                                                 UNITED STATES ATTORNEY’S OFFICE
     STIPULATED MOTION AND ORDER TO EXTEND STAY - 1               700 STEWART STREET, SUITE 5220
     United States v. Snyder, No. 2:20-cv-00085-RSL                      SEATTLE, WA 98101
                                                                         PHONE: 206-553-7970
            Case 2:20-cv-00085-RSL Document 13 Filed 12/22/20 Page 2 of 2



 1   31, 2021. See https://www.justice.gov/jmd/page/file/1288251/download
 2
     (last visited Dec. 21, 2020).
 3
           Consistent with those policies, the parties stipulate that this case shall
 4
     remain stayed through January 31, 2021. The Court has not yet set a trial
 5
 6   date or any other deadlines that would need to be reset as a result of such a

 7   stay. During the stay, the parties anticipate ongoing settlement discussions.
 8
     If the parties reach a settlement, they will jointly move to lift the stay to allow
 9
     entry of an appropriate order under the terms of the settlement agreement.
10
           DATED this 21st day of December 2020.
11
12                                              Respectfully submitted,

13   s/ Latife H. Neu                           BRIAN T. MORAN
     LATIFE H. NEU, WSBA #33144                 United States Attorney
14
     1825 NW 65th Street
15   Seattle, Washington 98117                  s/ Kyle A. Forsyth
     Phone: 206-297-6349                        KYLE A. FORSYTH, WSBA #34609
16   latife@neulegal.com                        Assistant United States Attorney
                                                United States Attorney’s Office
17
                                                700 Stewart Street, Suite 5220
18                                              Seattle, Washington 98101-1271
                                                Phone: (206) 553-7970
19                                              Fax: (206) 553-4067
                                                E-mail: Kyle.Forsyth@usdoj.gov
20
21
     IT IS SO ORDERED.
22
           DATED this 22nd day of December 2020.
23
24
25
                                            Hon. Robert S. Lasnik
26                                          United States District Court
27
28


                                                                    UNITED STATES ATTORNEY’S OFFICE
     STIPULATED MOTION AND ORDER TO EXTEND STAY - 2                  700 STEWART STREET, SUITE 5220
     United States v. Snyder, No. 2:20-cv-00085-RSL                         SEATTLE, WA 98101
                                                                            PHONE: 206-553-7970
